AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                   GINA L. BRITTON, et al.,                          )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-0041-TOR
                                                                     )
                                                                     )
       SERVICELINK FIELD SERVICES LLC, et al,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation (ECF No. 115), this action is DISMISSED with prejudice,
        each party shall bear their own costs, attorneys’ fees, and expenses.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                in the Order of Dismissal (ECF No. 116).



Date: August 22, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
